DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1, readable in claims 1-20 in the reply filed on 4/5/2022 is acknowledged. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: frame 403 (e.g. see ¶31-32 in PGPUB 20200412974 for description in the specification). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation Under - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

display control unit, area designation unit, enlargement unit, determination unit notification unit, receiving unit in claims 1-12.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 10, 11, 13 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Kunishige et al. (US 8,885,069, hereinafter Kunishige).
	

Regarding claim 1, Kunishige discloses an information processing apparatus (unit 1, fig. 1), comprising: 
 	a display control unit (control unit 28, fig. 1) configured to display, in a display area of a display device, an image captured by an imaging apparatus (The display unit 26 displays an image corresponding to the image data generated by the imaging unit 21 – Col. 3, lines 40-43. The control unit 28 performs predetermined signal processing with respect to a digital signal output from the imaging unit 21 while controlling the operation of the body unit 2, and is realized using a central processing unit (CPU) and the like – Col. 3, lines 54-59. Also see abstract, and claim 1); 
 	an area designation unit (setting unit 282 of control unit, fig. 1) configured to designate an area for the image displayed in the display area (The setting unit 282 sets an enlargement area to be enlarged in the image corresponding to the image data generated by the imaging unit 2 – Col. 3, lines 64-66); 
 	an enlargement unit (electronic zoom unit 281, fig. 1) configured to extract and to enlarge and display a part of the image displayed in the display area (The electronic zoom unit 281 performs electronic zoom by trimming and enlarging the image corresponding to the image data generated by the imaging unit 21 – Col. 3, lines 62-64); 
 	a determination unit (control unit 28, fig. 1) configured to determine whether a position of the designated area is outside the display area as a result of enlarging and displaying the part of the image displayed in the display area (Next, the control unit 28, in Step S403, determines whether the end portion of an image to be sequentially enlarged according to the manipulation content of the lens manipulation unit 34 is positioned outside the reference point. In detail, as illustrated in (a) of FIG. 13, the control unit 28 determines whether the end portion of the start image E1 is positioned outside the reference point K1. When the end portion of the image is positioned outside the reference point (Yes in Step S403), the control unit 28, in Step S404, causes the lens unit 3 to perform an optical zoom operation at the zoom speed calculated by the speed calculation unit 285, thereby performing control of gradually enlarging the image corresponding to the image data generated by the imaging unit 21 such that the image reaches the target image E2 ((a) of FIG. 13) – Col. 14, lines 4-18); and 
 	a notification unit (control unit 28, fig. 1) configured to notify, when a determination is made such that the position of the designated area is outside the display area, of the determination (Then, the control unit 28 moves the enlargement area D3 toward the center of the enlargement area generated by the electronic zoom unit 281 ((c) of FIG. 14) – Col. 16, lines 1-4. Here displaying of such movement of the area D3 is understood as a notification to the user observing the display 26).
Regarding claim 10, Kunishige discloses the information processing apparatus according to claim 1, wherein the determination unit determines whether the position of the designated area is outside the display area based on the enlargement magnification of the enlarging and displaying (Next, the control unit 28, in Step S403, determines whether the end portion of an image to be sequentially enlarged according to the manipulation content of the lens manipulation unit 34 is positioned outside the reference point. In detail, as illustrated in (a) of FIG. 13, the control unit 28 determines whether the end portion of the start image E1 is positioned outside the reference point K1. When the end portion of the image is positioned outside the reference point (Yes in Step S403), the control unit 28, in Step S404, causes the lens unit 3 to perform an optical zoom operation at the zoom speed calculated by the speed calculation unit 285, thereby performing control of gradually enlarging the image corresponding to the image data generated by the imaging unit 21 such that the image reaches the target image E2 ((a) of FIG. 13) – Col. 14, lines 4-18)).
Regarding claim 11, Kunishige discloses the information processing apparatus according to claim 1, wherein the designated area by the area designation unit is an area for measurement that is performed by the imaging apparatus to determine an imaging condition, and the imaging condition includes at least one of exposure, focus, and white balance (Furthermore, in the invention, the setting unit 282 may set an in-focus area as an enlargement area. For example, the setting unit 282 may set an in-focus area in the image generated by the imaging unit 21, as an enlargement area – Col. 16, lines 33-37).
Regarding method claim(s) 13, although wording is different, the material is considered substantively equivalent to the apparatus claim(s) 1 as described above (cutting out in method claim 12 is reasonably understood as extract in apparatus claim 1).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kunishige in view of Official Notice.

Regarding claim 20, Kunishige discloses a processor (The control unit 28 performs predetermined signal processing with respect to a digital signal output from the imaging unit 21 while controlling the operation of the body unit 2, and is realized using a central processing unit (CPU) and the like – Col. 3, lines 54-59)) of information processing apparatus (unit 1, fig. 1), causes the processor to perform operations of: displaying, in a display area of a display device, an image captured by an imaging apparatus; designating an area for the image displayed in the display area; cutting out and enlarging and displaying a part of the image displayed in the display area; determining whether a position of the designated area is outside the display area as a result of enlarging and displaying the part of the image displayed in the display area; and notifying, when a determination is made such that the position of the designated area is outside the display area, of the determination (see substantively similar claim 1 and 13 rejections above).
Kunishige is nof found disclosing explicitly, a non-transitory computer-readable storage medium storing one or more program including instructions that are executed by processor 28. Examiner takes Official Notice for this feature. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to store one or more program including instructions that are executed by processor 28 of Kunishige in a non-transitory computer-readable storage medium, because, it is a well-known method performed in the art yielding predictable results. 

Allowable Subject Matter
Claim 12 is allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 12, Kunishige discloses a system (unit 1, fig. 1) comprising: 
an information processing apparatus (unit 2, fig. 1) that includes a display control unit configured to display, in a display area of a display device, an image captured by an imaging apparatus, an area designation unit configured to designate an area for an image displayed in the display area, an enlargement unit configured to extract and to enlarge and display a part of the image displayed in the display area, a determination unit configured to determine whether a position of the designated area is outside the display area as a result of enlarging and displaying the part of the image displayed in the display area, and a notification unit configured to notify, when a determination is made such that the position of the designated area is outside the display area, of the determination (see substantively similar claim 1 rejection above).
However Kunishige is not found disclosing reasonably the limitation of, an imaging apparatus configured to communicate with the information processing apparatus to receive a setting of an imaging condition and transmit, to the information processing apparatus, the image captured based on the setting.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 2-9, 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Prior arts of record taken alone or in combination fail to reasonably disclose or suggest,

Regarding claim 2, a receiving unit configured to receive an instruction as whether to move the position of the designated area into the display area when the determination unit determines that the position of the designated area is outside the display area.

Regarding claim 14, comprising receiving an instruction as whether to move the position of the designated area into the display area when, in the determining, a determination is made such that the position of the designated area is outside the display area.
Conclusion
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are – Ijima et al. (US 20100277620), and Ijima et al. (US 20100157107) who disclose imaging apparatus controlling a designated area in the imaging data affected by electronic zooming. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467. The examiner can normally be reached M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697